Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     DETAILED ACTION
Claim Rejections - 35 USC § 10 2 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue
et al. (US 2014/0308534 A1).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that examples 1 and 3 of Inoue et al. would be expected have an acid value lower than 2.5 mg·KOH/g.  But, a statement of counsel is not evidence.  In re Walters, 168 F.2d 79, 80 (CCPA 1948).   Argument by counsel cannot take the place of evidence.  In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).  
It is interesting to note that applicant does not mention example 2 of Inoue
et al. utilizing 0.5 part by weight of the maleic anhydride and 0.05 part by weight of a radical initiator.
	Inoue et al. teach polyester grafted with specific amounts the maleic anhydride of the radical initiator in [0127] and [0148] utilizing a specific grafting procedure and thus a burden is on applicant to show that the polyesters of Inoue  et al. would not have the recited acid value of 2.5 to 6.5 mg·KOH/g, especially in view of the fact that the instant specification teaches 0.0001 to 5 part by weight of α,β-unsaturated carboxylic acid including the maleic anhydride and 0.00001 to 0.5 part by weight of a radical generator in [0060] and [0062], respectively, which would encompass those taught by Inoue et al.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Inoue et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
The court held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315 F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  See MPEP 2112.
Note that product of identical chemical composition cannot have mutually exclusive properties.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasive resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty).”. MPEP 2112.01.II.

Applicant further asserts surprising results (e.g., excellent appearance and adhesiveness) obtained for the subject matter of claim 1.  But, the asserted surprising results based on laminates would have little probative value since the claimed invention is polyester grafted with α,β- unsaturated carboxylic acid, not the laminates with PVA resin. 
Also, the anticipation rejection cannot overcome by showing surprising results.
It is known that evidence of unexpected results can be used to rebut a prima facie case of obviousness.  Because compounds normally vary from one another in properties, that a compound has a property somewhat “superior” in comparison to another compound does not necessarily mean the result would have been unexpected.  An applicnt must establish that the property would have been viewed as unexpected by one of ordinary skill in the art.  See Pfizer, Inc. v. Apotek, Inc., 480 F.3d 1348, 1369, 1371 (Fed. Cir. 2007). (“Any superior property must be unexpected to be considered as evidence of non-obviousness,” and a proper evaluation considers what properties were expected).
With respect to Unexpected Results, “After evidence or argument is submitted by the applicant in response [to a Patent Examiner’s evidence for unpatentability], patentability is determined on the totality of the record ….” In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992).
[E]ven though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art.
	Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the
alternative, under 35 U.S.C. 103 as obvious over Tang et al. (Functionalization of
Polyesters with Maleic Anhydride by Reactive Extrusion, Journal of Polymer Science:
Part A: Polymer Chemistry, Vol. 57, 1693-1702 (1999), John Wiley & Sons, Inc.).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that the examiner failed to established a relationship between an amount of maleic anhydride and acid value for examples taught at bottom of right column at page 1698 and Table III at page 1699 of Tang et al.   Tang et al. further teaches effect of initiator concentration on the percentage grafting in Fig. 9 and Fig. 10 and effect of maleic anhydride concentration on the percentage grafting in Fig. 11 and Fig. 12.  
Tang et al. teach polyester grafted with specific amounts the maleic anhydride utilizing a specific grafting procedure and thus a burden is on applicant to show that the polyesters of Tang et al. would not have the recited acid value of 2.5 to 6.5 mg·KOH/g, especially in view of the fact that the instant specification teaches 0.0001 to 5 part by weight of unsaturated carboxylic acid including the maleic anhydride and 0.00001 to 0.5 part by weight of a radical generator in [0060] and [0062], respectively, which would encompass those taught by Tang et al.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Tang et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
The court held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315 F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  See MPEP 2112.
Note that product of identical chemical composition cannot have mutually exclusive properties.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasive resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty).”. MPEP 2112.01.II.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762